Citation Nr: 0612993	
Decision Date: 05/04/06    Archive Date: 05/15/06	

DOCKET NO.  04-36 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
VARO in Winston-Salem, North Carolina, that granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective September 9, 2003, the date of receipt 
of the claim for disability benefits.  The veteran has 
expressed dissatisfaction with the assignment of the 
30 percent rating and the case is before the Board for 
appellate review.  


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the governing laws and regulations and has 
obtained and developed all evidence necessary for an 
equitable disposition of the claim.  

2.  The veteran's service-connected PTSD is manifested by 
significant deficiencies in the areas of work and family 
relations.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 
50 percent, but not more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA is to inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

A review of the record discloses that VA has essentially 
complied with these requirements.  In a May 2004 
communication, the veteran was told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  He was provided with a list of congressionally 
chartered national organizations that could assist him with 
his claim.  The Board notes that the September 2004 statement 
of the case provided the veteran with the criteria required 
for a higher disability rating for his PTSD.  He was also 
provided with the pertinent regulation, 38 C.F.R. § 3.159, 
with regard to VA assistance in developing his claim.  The 
statement of the case therefore provided sufficient 
information as to what was required to establish entitlement 
to an increased initial evaluation for PTSD.  Therefore, the 
Board finds that any procedural error is essentially harmless 
in nature.  There is no indication the veteran would be 
prejudiced by the Board considering the merits of the claim 
in its decision at the present time.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit going to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
notes that it is providing a substantial grant of the benefit 
sought in the decision below.  

Pertinent Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule).  Each disability is 
identified by separate rating codes.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with an initial rating 
(a claim for an original rating) and a claim for an increased 
rating.  It also indicated that in the case of an initial 
rating, such as in the instant case, separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Under the general rating formula for mental disorders, a 
30 percent evaluation is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher rating of 50 percent is assigned where there 
occupational and social impairment with reduced reliability 
in productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short or long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total occupational and social 
impairment, due to such symptoms as:  Gross impairment of 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).  

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), page 32.  

A GAF score of 31 to 40 is warranted for some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, school, family relations, 
judgment, thinking, or mood.  

A score of 41 to 50 is provided for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment of social, 
occupational, or school functioning..."  

A score of 51 to 60 is warranted for "moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A score of 61 to 70 is warranted for some mild symptoms or 
some difficulty in social, occupational or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  While the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997), cert denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

Based on review of the pertinent medical evidence of record, 
the Board finds that the veteran's symptom picture regarding 
his PTSD most nearly approximates the criteria for a 
50 percent disability evaluation for the appeal period.  The 
Board finds that the medical evidence in the claims folder is 
sufficient to make a determination at this time.  That 
evidence shows impairment in several of the areas indicative 
of a 50 percent evaluation, but not more.  The evidence 
includes reports of evaluation by a private psychiatrist in 
June 2003 and May 2004, as well as reports of VA psychiatric 
examinations in December 2003 and July 2004.  

At the time of the June 2003 psychiatric examination, it was 
noted the veteran had worked as a telephone equipment 
installer for Verizon for the past 20 years.  Current 
symptoms included hypervigilance.  The veteran socialized 
with individual friends only.  Recent memory was described as 
only mildly impaired.  He felt depressed with no energy or 
interest in things.  The examiner stated he was compromised 
in his ability to sustain social relationships and mildly 
compromised in his ability to sustain work relationships.  
The veteran was prescribed medication.  The psychiatrist 
provided a GAF score at that time of 45.  

However, when he was accorded a psychiatric examination by VA 
in December 2003, the veteran was given a GAF score of 60.  
At that time the claims folder was reviewed by the examiner.  
The veteran was described as neatly groomed and dressed.  He 
was pleasant, cooperative, and polite.  Speech was good.  He 
was spontaneous and logical. There were no psychotic 
symptoms.  Notation was made of some startle response and 
hypervigilance.  Concentration was described as "not too 
good."  He stated he isolated himself.  Affect showed mild to 
moderate depression and moderate to mildly severe anxiety.  
As for cognition, he was oriented and alert.  Judgment was 
good, while insight was poor.  

In a May 2004 communication the psychiatrist whose 2003 
statement is referred to above indicated that he had been 
treating the veteran since June 2003.  He gave Axis I 
diagnoses of PTSD and dysthymic disorder.  There was no Axis 
II diagnosis.  He gave the veteran a GAF score of 35.  It was 
indicated the veteran had been out of work since 
November 2003 because his anger at his supervisors had 
reportedly gotten him into trouble.  The psychiatrist stated 
that the veteran got angry easily and occasionally became 
depressed.  Notation was also made of startle reaction, 
hypervigilance, and an inability to tolerate anyone behind 
him.  Reference was also made to social isolation.  The 
psychiatrist stated that because of his PTSD, the veteran 
"can no longer sustain social or work relationships.  
Therefore, I consider him permanently and totally disabled."  

However, when the veteran was examined by a VA psychiatrist 
in July 2004, he was given a GAF score of 55 and it was 
stated there was only moderate impairment in psychosocial 
functioning.  The examiner stated that he had the claims file 
available for review.  It was reported that the veteran 
complained of problems since 1966, with the symptoms having 
been pretty much the same over the years.  It was noted the 
veteran had never been hospitalized for psychiatric purposes.  
Reference was made to his visits to the private psychiatrist 
where he indicated he was seen every three months.  He was 
taking Alprazolam which he said helped him some.  As for 
employment, it was noted the veteran had retired from his job 
at the phone company in November 2003.  Currently, he lived 
by himself and did his own cooking and cleaning.  He looked 
after his elderly mother.  He stated he had about two or 
three friends.  Also, he looked after a 13-year-old niece and 
stayed around the house and did chores.  

On examination he was described as alert and cooperative.  He 
was casually and neatly dressed.  He answered questions and 
volunteered information.  He exhibited no psychotic 
symptomatology.  Mood was pleasant and calm.  He was properly 
oriented.  Memory, both recent and remote, appeared to be 
good.  Insight and judgment were adequate.  The Axis I 
diagnosis was PTSD.  There was no Axis II diagnosis.  

In weighing the evidence, the Board gives more probative 
value to the reports of examinations by the VA psychiatrists 
since they each stated they had access to the entire claims 
folder, including the statements from the veteran's private 
psychiatrist.  The Board is aware that the private 
psychiatrist reported GAF scores in 2003 and 2004 indicative 
of significant impairment.  However, the findings recorded by 
the psychiatrist were not in line with the degree of 
impairment that would be indicative of the assignment of such 
low GAF scores.  In June 2003, the psychiatrist stated that 
the veteran occasionally became depressed.  Further, at the 
time of the June 2003 visit, the veteran's recent memory was 
described as only mildly impaired.  At that time the examiner 
stated the veteran was able to socialize with individual 
friends.  The examiner also noted that the veteran had worked 
at the same job for some 20 plus years.  This is not a 
symptom picture indicative of severe impairment.

The VA psychiatrists who examined the veteran in 
December 2003 and again in July 2004 referred to the presence 
of a number of symptoms associated with PTSD.  However, the 
examiners also indicated that the veteran's mood was pleasant 
and calm, and his affect showed no more than mild to moderate 
depression or moderate to mildly severe anxiety.  Both 
examiners noted the veteran was properly oriented and alert.  
While one examiner noted the veteran's insight was poor, the 
latter examination report revealed adequate insight.  The 
veteran's judgment was good on each occasion.  The 
psychiatrist who examined the veteran in July 2004 stated 
that he had reviewed the entire claims folder, and he stated 
there was only "some" notation of social and recreational 
activities and interest present.  

In view of the foregoing, the Board finds that the symptom 
picture attributable to the veteran's PTSD most nearly 
approximates the criteria for a 50 percent disability 
evaluation, but not more, for the entire appeal.  There is no 
showing in the record that the service-connected PTSD has 
caused total occupational and social impairment.  Also, the 
Board does not find that the symptom picture exhibited at the 
times of the various examinations in 2003 and 2004 has shown 
severe impairment 



						(Continued on next page)







attributable to the service-connected PTSD.  Accordingly, a 
50 percent rating for the veteran's PTSD, but not more, is in 
order.  


ORDER

An initial disability rating of 50 percent, but not more, for 
the veteran's PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


